DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As stated previously (and repeated because Applicant’s reply did not address this), Examiner acknowledges that the instant application is the 371 national stage entry of PCT/AT2017/060166, filed 4 July 2017, which claims foreign priority to Austrian application AT GM 50137/2016, filed 11 July 2016.  A certified copy of each of these documents has been received and have been placed in the file wrapper as of 9 January 2019, although other than the abstract of the PCT application, neither of these documents are written in English and thus it cannot be confirmed from these documents that they fully support the instant application’s current claim set or it’s specification.
Information Disclosure Statements
As stated previously (and repeated because Applicant’s reply did not address this), the information disclosure statement (IDS) filed 9 January 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file and marked considered for at least the references that are in English or have some sort of translation/explanation of relevance (e.g. Abstract) in English, but the reference struck through with no English translation/explanation of relevance has not been considered.  Additionally, this IDS includes an abstract in English of a German patent application; however, this reference was also struck through and not considered because the scan quality is very low and it is extremely hard to read.  This is the same situation for the only reference mentioned in the additional IDS filed 28 May 2019, which is also so blurry 
Specification
As stated previously (and repeated because Applicant’s reply did not address this), the abstract of the disclosure is objected to because it is clearly drawn to the non-elected individual unmanned aerial vehicle rather than the elected system for creating an image in the air including at least two unmanned aerial vehicles.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
While Applicant’s response indicated that the previous terms interpreted by the Examiner under 35 USC 112(f) were not being “admitted”, there were no arguments as to the supposed errors made by the Examiner when making these interpretations.  As such, this section is being repeated; however, it has been updated to remove the terms “LASER device” and “LASER means”, since they have been removed from the current claim set due to amendment.  The remainder of the previously mentioned terms are still being interpreted as they had been previously on record.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) (e.g. “LASER means”… “operable to emit and/or manipulate at least one LASER beam” per Claim 37) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not necessarily use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder such as “unit” or “device” (e.g. “propulsion unit” per Claim 31, “data processing unit” per Claims 31, 33-34, and 36-37, “communication unit” per Claims 31 and 33-34, “orientation device” per Claims 32 and 37, “ground control unit” per Claim 34, and “ground communication unit” per Claim 34) coupled with functional language (i.e. “for enabling …”, “operable to control…”, “operable to manipulate…”, “operable to store, process and/or receive…”, and “to transmit the image information…”) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.

“propulsion unit” is being interpreted to be a combination of rotors and electric motors, or the like.
“data processing unit”, while not being explicitly described structurally in the specification, is being interpreted to be one or more of a processor, ECU, CPU, computer, or the like; which can be implicitly determined by a person of ordinary skill in the art based on the specification, its use within the claims, and the accepted ordinary meaning of this term.
“communication unit”, while not being explicitly described structurally in the specification, is being interpreted to be a data transceiver or the like, which can be implicitly determined by a person of ordinary skill in the art based on the specification, its use within the claims, and the accepted ordinary meaning of this term.
“ground communication unit”, while not being explicitly described structurally in the specification, is being interpreted to be a data transceiver or the like, external to any one or more unmanned aerial vehicles (UAVs) and based on the ground, which can be implicitly determined by a person of ordinary skill in the art based on the specification, their use within the claims, and the accepted ordinary meaning of this term.
“orientation device”, while not being mentioned in the specification, is being interpreted to be equivalent to an “orientation means” which is mentioned in the specification, and is being interpreted to be one or more pivots that change the orientation of one or more “LASER means” (either a “LASER generator” or a “LASER manipulator”) attached to an unmanned aerial vehicle (UAV) along one or more axes, or the like.
“ground control unit”, while not being explicitly described structurally in the specification, is being interpreted to be one or more of a processor, ECU, CPU, computer, or the like, external to any one or more unmanned aerial vehicles (UAVs) and based on the ground; which can be implicitly determined by a person of ordinary skill in the art based on the specification, its use within the claims, and the accepted ordinary meaning of this term.

Claim Objections / Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31 and 36 (and Claims 32-35 and 37 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize the term “an image” within their preambles; however, later on in the body of these claims the term “an image” is repeated.  Because it is repeated, it creates indefiniteness as to whether they are referring to the same image (and if so, the 2nd use and all additional uses of this term after the first use should instead be “the image” rather than “an image”) or whether or not they are referring to different images (and if so, the two images need to be clearly differentiated from each other, perhaps by using “a first image” and “a second image”, or the like).  Furthermore, regarding independent Claim 36, the preamble also uses the term “an image phase”, which too is repeated in the body of the claim and thus has a similar issue.  For purposes of compact prosecution, Examiner is interpreting any subsequent uses of either “an image” or “an image phase” to instead be “the image” or “the image phase”, respectively.  Appropriate corrections are required.
Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim has been amended to change the limitation “a stationary projection surface onto which the image is projected” to now be “a stationary projection surface onto which the image is projected in the body of air”.  However, Applicant’s own specification (bottom paragraph to Page 4) provides the following details relating to this limitation: “the system additionally comprises a stationary projection surface, for example a facade of a building or a screen positioned in the air by aerial vehicles, onto which the image is projected.  through the body of air onto”, which must inherently occur for the projection to end up on any projection surface, whether it be a non-stationary surface held in place by other aerial vehicles, or whether it be a stationary surface projecting out of the ground and extending at least partly into the body of air, such as a building’s façade.  Appropriate correction (and/or clarification) is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 (independent) of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 of copending Application No. 16/480941 (published as US 2019/0391575), herein “Hortner 1”.  Additionally and/or alternatively, Claim 31 (independent) of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 and 22 of copending Application No. 16/611573 (published as US 2020/0201331), herein “Hortner 2” in view of Paragraph 57 of Hortner 2.
Claim 32 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 and Paragraph 52 of Hortner 1 in view of Claim 15 of Hortner 2, and/or Claims 15 and 22 and Paragraph 57 of Hortner 2 in view of Paragraph 52 of Hortner 1.
Claim 33 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 of Hortner 1 in view of Claim 15 of Hortner 2, and/or Claims 15 and 22 and Paragraph 57 of Hortner 2.
Claim 34 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 of Hortner 1 further in view of Claim 15 and Paragraph 27 of Hortner 2, and/or Claims 15 and 22 and Paragraphs 27 and 57 of Hortner 2.

Claim 36 (independent) of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 and Paragraphs 2 and 52 of Hortner 1, and/or Claims 15 and 22 and Paragraph 57 of Hortner 2 in view of Paragraphs 2 and 52 of Hortner 1.
Claim 37 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 14, 20, 22, and 26 and Paragraphs 2 and 52 of Hortner 1, and/or Claims 15 and 22 and Paragraphs 27 and 57 of Hortner 2 and Paragraphs 2 and 52 of Hortner 1.
These are each provisional nonstatutory double patenting rejections as neither Hortner 1 nor Hortner 2 have been patented as of the date of this Office action.
Regarding Claim 31 (independent) of the instant application, the combination of Claims 14, 20, 22, and 26 of Hortner 1 discloses an obvious variant system that also includes at least two unmanned aerial vehicles (UAVs) (“A system for controlling at least two unmanned aerial vehicles in a flight formation” per Claim 22) that each have a propulsion unit (“drive unit” per Claim 14), a data processing unit (“flight control unit”/“modular flight formation control unit” per Claims 14, 20, 22, and 26), a communication unit (“first interface”/“second radio interface” of the modular flight formation control unit, per Claims 14, 22, and 26), a LASER generator (“one or more of the following auxiliary units” that include “LASER light sources” per Claim 20), and a LASER manipulator operable to manipulate a LASER beam emitted from the LASER generator (“light reflecting device” per Claim 20) to create an image in a body of air (inherent if there is a LASER light source emitting a LASER beam that is then reflected).
Also regarding Claim 31 (independent) of the instant application, the combination of Claims 15 and 22 of Hortner 2 discloses an obvious variant system that also includes at least two unmanned aerial vehicles (UAVs) (“A system for controlling at least two unmanned aerial vehicles in a flight formation” per Claim 15) that each have a propulsion unit (“drive unit” per ), a data processing unit (“flight formation control unit”/“modular flight formation control unit” per Claims 15 and 22), and a communication unit (“each aerial vehicle has one modular flight formation control unit, which is operable to control the flight control unit and the orientation means of the aerial vehicle and to communicate wirelessly with the other flight formation control units”, per Claim 22), but instead of also having a LASER generator and LASER manipulator, these claims instead only discuss the UAVs carrying one or more cameras.  However, Paragraph 57 of the specification of Hortner 2 states “Alternatively, each aerial vehicle 10 may have additional units, for example…a LASER lamp, a light reflector…and so on, wherein all combinations of these additional units are conceivable”.  As such, the camera being swapped out for a LASER generator (“LASER lamp” per Paragraph 57) and/or a LASER manipulator (“light reflector” per Paragraph 57) in order to create images in a body of air instead of recording images in the body of air appears to be merely a matter of obvious design choice that would be understood to one of ordinary skill in the art at the time of filing based on these two claims in further view of Hortner 2’s Paragraph 57.
Regarding Claim 36 (independent, but incorporating the system limitations from Claim 31 as stated above) of the instant application, Hortner 1 further discloses steering the at least two UAVs based on image information received by each UAV (“In the connection with the presentation of art or information in the entertainment industry, on the occasion of public and private events or in general, respectively, it is often desired to provide an illustration in air space. This may be realized, for example…by projecting illustrations onto stationary high-rising facades”, per Paragraph 2 of Hortner 1, and “there may be provided, advantageously using the flight formation control units 6 and a large number of aerial vehicles 1 controlled in a flight formation, illustrations, for example large-dimensioned and clearly visible visualizations and projections in the form of dynamic three-dimensional complex figures, which are able to reproduce essentially the same ).
Regarding Claims 32 and 37 of the instant application, Hortner 2 further discloses that each UAV includes an orientation device (“orientation means” from “wherein the at least one flight formation control unit is configured to control the flight control units and the orientation means during a recording of at least one moving object that is to be filmed in such a way that a spatial arrangement of the aerial vehicles in relation to the object and the orientation of the optical axis of each camera in relation to the object and/or in relation to the orientation(s) of the optical axis(es) of the other cameras is substantially maintained and optionally adjusted substantially in real time”, per Claim 15), and Hortner 1 further discloses controlling the UAVs based on received image information (“there may be provided, advantageously using the flight formation control units 6 and a large number of aerial vehicles 1 controlled in a flight formation, illustrations, for example large-dimensioned and clearly visible visualizations and projections in the form of dynamic three-dimensional complex figures, which are able to reproduce essentially the same illustrations, which are dynamic and interactive”, per Paragraph 52 of Hortner 1).
Regarding Claim 33 of the instant application, Hortner 2 further discloses controlling the at least two UAVs as a swarm using communication units (“wherein the at least one flight formation control unit is configured to control the flight control units and the orientation means during a recording of at least one moving object that is to be filmed in such a way that a spatial arrangement of the aerial vehicles in relation to the object and the orientation of the optical axis of each camera in relation to the object and/or in relation to the orientation(s) of the optical axis(es) of the other cameras is substantially maintained and optionally adjusted substantially in real time”, per Claim 15).
“flight formation control unit” per Claim 15, and Paragraph 27 of Hortner 2 further states that this unit is an independent ground flight formation control unit 15 and comprises a communication unit 16 formed as a radio unit).
Regarding Claim 35 of the instant application, Hortner 1 further discloses the system further including a stationary projection surface onto which an image is projected [[in]]through the body of air onto (“In the connection with the presentation of art or information in the entertainment industry, on the occasion of public and private events or in general, respectively, it is often desired to provide an illustration in air space. This may be realized, for example…by projecting illustrations onto stationary high-rising facades”, per Paragraph 2 of Hortner 1, and “there may be provided, advantageously using the flight formation control units 6 and a large number of aerial vehicles 1 controlled in a flight formation, illustrations, for example large-dimensioned and clearly visible visualizations and projections in the form of dynamic three-dimensional complex figures, which are able to reproduce essentially the same illustrations, which are dynamic and interactive”, per Paragraph 52 of Hortner 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a stationary projection surface for projecting an image onto, as is old and well known in the art as described by Hortner 1, in order to create dynamic and interactive presentations for crowds of people.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 31-37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jones (US 2012/0044710).
Regarding Claim 31 (Independent), Jones discloses a system for creating an image in a body of air (“an aerially deployed illumination system”, Paragraph 19, “FIG. 16 is a perspective view of the aerially deployed illumination system of the present invention, illustrating the preferred embodiment wherein the illumination system is operable to form images, such as shapes, words and signals, on a target area”, Paragraph 71; illumination 6 per Fig. 16), the system including
at least two unmanned aerial vehicles (UAVs) (“to provide such an aerially deployed illumination system having a plurality of UAV's with the capabilities described above, which can form an ad hoc network of UAV's, thereby enabling the network of UAV's to complete a designated mission”, Paragraph 16, “the system of the present invention may comprise a plurality of aerially deployed illumination systems, as illustrated in FIG. 11, enabling illumination of a much larger area than one UAV-based system is capable of. The UAV's preferably are operable to communicate with each other, so as to form an ad hoc network of UAV's”, Paragraph 88, also see Fig. 11), wherein each UAV comprises
a propulsion unit operable to provide sufficient lift to enable the UAV to fly in accordance with commands received (“both gas and electric powered UAV's”, Paragraph 73, “In a most preferred embodiment, the UAV is a rotating-blade equipped aircraft, including but not limited to a single or dual rotor helicopter, which can be remotely manually operated, pre-programmed and/or remotely automatically commanded”, Paragraph 52, “the computer program product is operable to…rapidly determine and execute appropriate movements for the UAV and illumination system”, Paragraph 83),
“a central microprocessor disposed on the UAV”, Paragraph 20) in operable communication with the propulsion unit and operable to control a position or a temporal sequence of positions of the UAV in the body of air by transmitting the commands to the propulsion unit based on positional information provided as image information referring to [[an]]the image (“in conjunction with a conventional operating system, comprising: (i) mission sequence computer application program code operable to enable reception (input) of a mission sequence, said mission sequence comprised of two or more mission components selected from altitude, vector, time in flight, illumination target identification, illumination target location, illumination intensity, and illumination characteristic; and (ii) mission execution computer application program code operable to control operation of the UAV's flight control system and illumination system, so as to implement the mission sequence”, Paragraphs 28-30, “the computer program product is operable to receive target coordinates in real time”, Paragraph 83), and
a communication unit in operable communication with at least the data processing unit (“a wireless communication means disposed on the UAV, and in communication with the central microprocessor”, Paragraph 22) and operable to receive and transmit the positional information (“The guidance system of the UAV is preferably comprised of a GPS receiver 21, as mentioned above, disposed thereon or in remote communication therewith (such as at a ground station), and in communication with the microprocessor 18”, Paragraph 75, “The UAV 8 may be remotely controlled via satellite relay or ground-based stations, as illustrated in FIGS. 8-9 and 14-5, respectively”, Paragraph 77),
wherein a first UAV of the at least two UAVs further comprises a LASER generator operable to emit a LASER beam (“an illumination system preferably comprised of a low power, concentrated (collimated) light source, such as a laser”, Paragraph 19, “the ) and either the first UAV and/or a second UAV of the at least two UAVs further comprises a LASER manipulator operable to manipulate the LASER beam emitted by the LASER generator of the first UAV (“the illumination control device is comprised of one or more of a line image generating apparatus, a light source and light source movement apparatus (such as a mirror galvanometer) comprised of one or more of movable minors, a spinning line generator, DLP.RTM. (i.e., digital light processing, wherein an image is created by microscopically small mirrors laid out in a matrix on a semiconductor chip, known as a digital micromirror device (DMD), wherein the light source movement apparatus can be designed/commanded to produce a desirable lighting pattern)”, Paragraph 43, “as illustrated in FIG. 7, the collimated light emitted by the light source 2 is reflected by a prism 3”, Paragraph 82), and
wherein each respective data processing unit of the first UAV and/or the second UAV of the at least two UAVs that comprise the LASER generator and the LASER manipulator is operable to control a respective one or more of the LASER generator and/or the LASER manipulator during an image phase so that the image is created in the body of air by the LASER beam that has been emitted and manipulated“the computer program product is operable to…rapidly determine and execute appropriate movements for the UAV and illumination system”, Paragraph 83; also see at least Figs. 11 and 16).
Regarding Claim 36 (Independent), Jones discloses a method for creating an image in a body of air during an image phase (“an aerially deployed illumination system”, Paragraph by way of a system that comprises:
at least two unmanned aerial vehicles (UAVs) (“to provide such an aerially deployed illumination system having a plurality of UAV's with the capabilities described above, which can form an ad hoc network of UAV's, thereby enabling the network of UAV's to complete a designated mission”, Paragraph 16, “the system of the present invention may comprise a plurality of aerially deployed illumination systems, as illustrated in FIG. 11, enabling illumination of a much larger area than one UAV-based system is capable of. The UAV's preferably are operable to communicate with each other, so as to form an ad hoc network of UAV's”, Paragraph 88, also see Fig. 11), wherein each UAV comprises
a propulsion unit operable to provide sufficient lift to enable the UAV to fly in accordance with commands received (“both gas and electric powered UAV's”, Paragraph 73, “In a most preferred embodiment, the UAV is a rotating-blade equipped aircraft, including but not limited to a single or dual rotor helicopter, which can be remotely manually operated, pre-programmed and/or remotely automatically commanded”, Paragraph 52, “the computer program product is operable to…rapidly determine and execute appropriate movements for the UAV and illumination system”, Paragraph 83),
a data processing unit (“a central microprocessor disposed on the UAV”, Paragraph 20) in operable communication with the propulsion unit and operable to control a position or a temporal sequence of positions of the UAV in the body the image (“in conjunction with a conventional operating system, comprising: (i) mission sequence computer application program code operable to enable reception (input) of a mission sequence, said mission sequence comprised of two or more mission components selected from altitude, vector, time in flight, illumination target identification, illumination target location, illumination intensity, and illumination characteristic; and (ii) mission execution computer application program code operable to control operation of the UAV's flight control system and illumination system, so as to implement the mission sequence”, Paragraphs 28-30, “the computer program product is operable to receive target coordinates in real time”, Paragraph 83), and
a communication unit (“a wireless communication means disposed on the UAV, and in communication with the central microprocessor”, Paragraph 22) in operable communication with at least the data processing unit and operable to receive and transmit the positional information (“The guidance system of the UAV is preferably comprised of a GPS receiver 21, as mentioned above, disposed thereon or in remote communication therewith (such as at a ground station), and in communication with the microprocessor 18”, Paragraph 75, “The UAV 8 may be remotely controlled via satellite relay or ground-based stations, as illustrated in FIGS. 8-9 and 14-5, respectively”, Paragraph 77),
wherein a first UAV of the at least two UAVs further comprises a LASER generator operable to emit a LASER beam (“an illumination system preferably comprised of a low power, concentrated (collimated) light source, such as a laser”, ) and either the first UAV and/or a second UAV of the at least two UAVs further comprises a LASER manipulator operable to manipulate the LASER beam emitted by the LASER generator of the first UAV (“the illumination control device is comprised of one or more of a line image generating apparatus, a light source and light source movement apparatus (such as a mirror galvanometer) comprised of one or more of movable minors, a spinning line generator, DLP.RTM. (i.e., digital light processing, wherein an image is created by microscopically small mirrors laid out in a matrix on a semiconductor chip, known as a digital micromirror device (DMD), wherein the light source movement apparatus can be designed/commanded to produce a desirable lighting pattern)”, Paragraph 43, “as illustrated in FIG. 7, the collimated light emitted by the light source 2 is reflected by a prism 3”, Paragraph 82), and
wherein each respective data processing unit of the first UAV and/or the second UAV of the at least two UAVs that comprise the LASER generator and the LASER manipulator is operable to control a respective one or more of the LASER generator and/or the LASER manipulator during [[an]]the image phase so that the image is created in the body of air by the LASER beam that has been emitted and manipulated (“the computer program product is operable to…rapidly determine and execute appropriate movements for and illumination system”, Paragraph 83; also see at least Figs. 11 and 16), the method comprising the following operations:
A) receiving the image information at at least one respective data processing unit of the at least two UAVs (“system 1 is operable to enable the user to select the type of illumination (e.g., visible, IR, etc.) as needed during use”, Paragraph 76); and
B) steering at least one UAV of the at least two UAVs in the body of air by way of the at least one respective data processing unit of the at least one UAV of the at least two UAVs and the at least one respective propulsion unit of the at least one UAV of the at least two UAVs in real time based on the image information (“the computer program product is operable to receive target coordinates in real time”, Paragraph 83, “in conjunction with a conventional operating system, comprising: (i) mission sequence computer application program code operable to enable reception (input) of a mission sequence, said mission sequence comprised of…illumination target identification, illumination target location, illumination intensity, and illumination characteristic; and (ii) mission execution computer application program code operable to control operation of the UAV's flight control system and illumination system, so as to implement the mission sequence”, Paragraphs 28-30, “the computer program product is operable to…rapidly determine and execute appropriate movements for the UAV and illumination system”, Paragraph 83).
Regarding Claim 32, Jones discloses the system according to Claim 31, and Jones further discloses: wherein
at least one UAV of the at least two UAVs further comprises an orientation device in operable communication with at least the data processing unit of the at least one UAV of the at least two UAVs (“the light movement apparatus 5 is any conventional means of controlling the orientation of a light source, including but not limited to gimbal apparatuses moving mirrors (such as a galvo), spinning line generators, and ,
during the image phase, the image is created in the body of air by at least the LASER beam that has been emitted and manipulated by the at least two UAVs (see at least Figs. 7, 10-11, and 16), and
wherein the image information further comprises orientation information referring to the image, wherein the orientation information at least pertains to the orientation device (“an illumination control device in communication with the collimated light source, said illumination control device operable to control the intensity and orientation of the collimated light source”, Paragraph 26, “in conjunction with a conventional operating system, comprising: (i) mission sequence computer application program code operable to enable reception (input) of a mission sequence, said mission sequence comprised of…altitude, vector…and (ii) mission execution computer application program code operable to control operation of the UAV's flight control system and illumination system, so as to implement the mission sequence”, Paragraphs 28-30).
Regarding Claim 33, Jones discloses the system according to Claim 31, and Jones further discloses: wherein the respective data processing units of the at least two UAVs are operable to mutually communicate with each other via the respective communication units of the at least two UAVs in real time so that the at least two UAVs are an aerial swarm (“to provide such an aerially deployed illumination system having a plurality of UAV's with the capabilities described above, which can form an ad hoc network of UAV's, thereby enabling the network of UAV's to complete a designated mission”, Paragraph 16, “the system of the present invention may comprise a plurality of aerially deployed illumination systems, as illustrated in FIG. 11, enabling illumination of a .
Regarding Claim 34, Jones discloses the system according to Claim 31, and Jones further discloses: wherein the system additionally comprises a ground control unit operable to transmit the image information by way of a ground communication unit of the ground control unit via the respective communication units of the at least two UAVs in real time to the respective data processing units of the at least two UAVs (“command computer application program code operable to enable transmission (output) of a mission sequence is provided for execution by the microprocessor 18 disposed on or in communication with the system user control and tracking station 20, as illustrated in FIGS. 14 and 15”, Paragraph 85).
Regarding Claim 35, Jones discloses the system according to Claim 31, and Jones further discloses: wherein the system additionally comprises a stationary projection surface onto which the image is projected [[in]]through the body of air onto (“The system may further include a plurality of UAV's capable of ad hoc networking, so as to illuminate both large areas, as well as stationary and moving targets”, Abstract, “The present illumination system is operable to float, hover and/or circle over a target for a fairly extended period of time, and generate/project a rapidly moving beam (spot or line) of collimated light upon the target, thereby creating the illusion of a broad area of constant illumination upon the target via the phenomenon of persistence of vision”, Paragraph 51; also consider the ground itself a stationary projection surface as per at least Figs. 7, 14, and 16).
Regarding Claim 37, Jones discloses the method according to Claim 36, and Jones further discloses: wherein the method further comprises the following operations:
C) activating the LASER generator of the first UAV of the at least two UAVs to emit the LASER beam with the respective data processing unit of the first UAV of the at least two UAVs in coordination with at least one orientation device in operable communication with at least the respective data “the light movement apparatus 5 is any conventional means of controlling the orientation of a light source, including but not limited to gimbal apparatuses moving mirrors (such as a galvo), spinning line generators, and MEM's devices (such as DLP.RTM. (digital light processing))”, Paragraph 79, “as illustrated in FIG. 10, the computer program product is operable to control orientation of the illumination system, such as a gimbal mounted illumination system, such that virtually any target within a 360.degree. radius from the UAV 8 can be illuminated”, Paragraph 83), and
D) after generation of the LASER beam, manipulating the LASER beam with the LASER manipulator of the at least two UAVs (“the illumination control device is comprised of one or more of a line image generating apparatus, a light source and light source movement apparatus (such as a mirror galvanometer) comprised of one or more of movable minors, a spinning line generator, DLP.RTM. (i.e., digital light processing, wherein an image is created by microscopically small mirrors laid out in a matrix on a semiconductor chip, known as a digital micromirror device (DMD), wherein the light source movement apparatus can be designed/commanded to produce a desirable lighting pattern)”, Paragraph 43, “as illustrated in FIG. 7, the collimated light emitted by the light source 2 is reflected by a prism 3”, Paragraph 82, also see Fig. 7).
Response to Arguments
Applicant's respectfully submitted arguments filed 30 Nov 21 have been fully considered but they are not persuasive.
Firstly, Applicant’s arguments indicate that the Applicant’s amendments to the Abstract should enable the withdrawal of the previously made objection to the specification.  Examiner is not persuaded, as the amended Abstract is still drawn to a single UAV embodiment rather than the embodiment that requires at least two UAVs.  As such, this specification objection (to the Abstract) has been maintained.

Thirdly, Applicant’s arguments indicate that the Applicant’s amendments to the claims should enable the withdrawal of the previously made claim objections and claim rejections under 35 USC 112(b).  While a vast majority of these objections/rejections have been withdrawn, Examiner holds that there are still a few issues remaining relating to (a) multiple uses of “an image” and/or “an image phase” within independent Claims 31 and 36, and (b) indefiniteness within the specific amendment made to dependent Claim 35.  Examiner points Applicant to the above 35 USC 112 section above for specific details of these remaining indefiniteness rejections.
Fourthly, Applicant’s arguments indicate that the Applicant disagrees with the provisional double patenting rejections made in the previous Office action.  Examiner notes that Applicant has not pointed out any supposed errors in these provisional rejections, nor has Applicant submitted a terminal disclaimer tying the instant application to Hortner1 (16/480941) and/or Hortner2 (16/611573).  As such, these provisional double patenting rejections have been substantially maintained.
Finally, Applicant’s arguments indicate that the Applicant disagrees that Jones discloses each and every element of the claimed invention, particularly because in Jones “the image that is created is projected onto the ground so that an observer looking at the ground can see the image on the ground”, and thus Jones “does not disclose or suggest the generation of an image that is visible in the air itself, that is, an image that is projected into the air so that an observer looking into the air can see the image in the air”.  In rebuttal to this argument, the Examiner points out that the current claims merely require that the image be “created in the body of air by the LASER beam that has been emitted and manipulated”.  There is nothing in the claim language that requires the image to be projected into the air without being projected elsewhere such as the ground or another surface, nor that the image must be visible in the air itself so that an observer looking into the air can see the image in the air.  The only requirement in these claims is that the image is created in the body of air by the LASER beam that has been emitted and creating an image in the body of air could be interpreted as the generation and subsequent manipulation of the emitted LASER beam to create an image, regardless of whether it is immediately visible as an image to someone on the ground looking into the air, or regardless of whether or not it is ever projected onto the ground and/or other surfaces so that the image may become visible on the ground and/or other surfaces.  In Jones, the image is created in the body of air even if it is not immediately visible in the body of air.  The claims are therefore met because there is no requirement relating to the image being visible at all, regardless of where.  Additionally, it should be noted that dependent Claim 35 specifically requires that the system additionally comprises a stationary projection surface onto which the image is projected, which per the specification’s only two examples could be either a building façade or a screen held by aerial vehicles, and thus the Examiner’s position is further supported by the only detail of “projecting” the image being onto an actual surface rather than into the body of air alone (in other words, this does not support Applicant’s argument that the image must be “visible in the air itself”).  As such, the Examiner substantially maintains the previously made prior art rejections under 35 USC 102 as being anticipated by Jones.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876. The examiner can normally be reached 0930-1800hrs most days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663